Citation Nr: 0630258	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  00-09 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a cardiovascular 
disability, to include hypertension and associated eye 
damage.  

Entitlement to service connection for a kidney disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2002, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Los Angeles 
RO.  A transcript of the hearing is of record.

When this case was most recently before the Board in August 
2003, this issues appearing on the title page were remanded 
for further action by the originating agency.

The issue of entitlement to service connection for a kidney 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  Chronic disability of the left knee originated during 
active duty.

2.  A cardiovascular disability, including hypertension and 
associated eye damage, was not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is it etiologically related to service.  


CONCLUSIONS OF LAW

1.  Left knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A cardiovascular disability, including hypertension and 
associated eye damage, was not incurred in or aggravated by 
active duty, nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by a letter 
mailed in February 2004, subsequent to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a 
supplemental statement of the case mailed in May 2006.  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for his left knee 
disability.  Therefore, no further development of the record 
is required with respect to this matter.  

With respect to the remaining claim, the record reflects that 
the veteran has been afforded an appropriate VA examination 
and the originating agency has obtained the veteran's service 
medical records and post-service treatment records.  The 
Board notes that the veteran claims that he was treated at 
the Spaichingen County Hospital in Germany for hypertension 
during active duty.  While VA attempted to obtain these 
records, a response from the National Personnel Records 
Center (NPRC) indicates that they were unable to locate this 
treatment facility to request the records.  The veteran has 
submitted two letters from his German treating physician and 
these are included in the claims folder.  Additionally, the 
veteran has claimed that he underwent treatment for 
hypertension at the VA L.A. Outpatient Clinic from 1977 to 
1980.  While the claims folder contains VA records beginning 
in December 1978, the veteran testified at his hearing that 
the VA Outpatient Clinic records from 1977 to 1980 have been 
lost and are not available.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in May 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease, including hypertension, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Left Knee Disability

While the veteran's service medical records do not contain a 
diagnosis of a chronic left knee disability, they do show 
that the veteran was treated in January 1976 for a sprained 
ligament and possible internal derangement of the left knee.  
An X-ray study disclosed a normal left knee.  The knee was 
treated by placement in a cast.  The veteran's May 1976 
separation examination report indicates that his lower 
extremities were found to be normal on clinical evaluation.  

Post-service treatment records from the VA Medical Center 
(VAMC) indicate that the veteran underwent treatment for his 
knee beginning in April 1995 when X-rays showed chronic 
degenerative arthritis of both knees.  Further X-rays of the 
left knee in November 1995 showed a cortical irregularity, 
effusion, and medial femoral condyle with pellegrini disease 
and suggestion of old trauma.  Similarly, a December 1995 MRI 
of the left knee disclosed that the veteran had thickening of 
the medial collateral ligament with no tear that was thought 
to be related to an old sprain.  Private treatment records 
show that the veteran was involved in a motor vehicle 
accident in January 2002 that caused further damage to his 
left knee and resulted in derangement of the internal 
structure.

The veteran was afforded a VA examination in April 1995 in 
response to his original claim for service connection.  The 
diagnosis was history of left knee dislocation with auto 
relocation following re-injury and marked residual pain.  
Although the examiner did not provide an opinion as to the 
etiology of the veteran's left knee disability, at the 
veteran's second VA examination in March 2004, the examiner 
noted that the veteran's right knee showed signs of 
compensatory injury, validating the veteran's claim of 
longstanding left knee pathology.  The examiner concluded 
that it was more likely than not that the veteran's in-
service left knee injuries caused him to accommodate to the 
injuries in a dysfunctional way and therefore caused him to 
be more vulnerable to injury of the left knee.  He also 
concluded that it was more likely than not that the veteran's 
early left knee injuries predisposed him to suffer greater 
injuries later than he would have otherwise, thereby linking 
the findings at the examination to his in-service injuries.  
At his third VA examination in August 2005, the veteran was 
diagnosed with left knee pain due to multiple conditions such 
as patello-femoral disease, and meniscal and ligamentous 
disease.

The evidence of record establishes that the veteran had an 
injury to his left knee while serving on active duty.  
Although no chronic disability of the knee was diagnosed at 
that time, subsequent VAMC treatment records and X-rays note 
the presence of an old injury and a current left knee 
disability.  Moreover, the examiner at the veteran's March 
2004 VA examination provided a medical opinion stating that 
it is more likely than not that the veteran's in-service 
injury weakened his left knee and caused him to be more 
vulnerable to further injury, such as that incurred in his 
January 2002 motor vehicle accident.  Therefore, the Board is 
satisfied that the evidence supportive of the veteran's claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection is warranted for this 
disability.


Cardiovascular Disability

Service medical records show that the veteran was seen in 
October 1974 for his blood pressure.  At that time his blood 
pressure readings were 140/80 and 124/74; no diagnosis was 
rendered.  In October 1974 the veteran was seen for a right 
hand injury and his blood pressure was measured at 150/90, 
but again, no diagnosis regarding his blood pressure was 
rendered.  The Board notes that in April 1975 the veteran was 
admitted to a German hospital for treatment of urinary tract 
colic.  The veteran testified at his November 2002 hearing 
that he was also treated for hypertension at that time; 
however, letters from the veteran's treating physician do not 
indicate that he underwent treatment for hypertension.  The 
May 1976 separation examination report shows that the 
veteran's heart, eyes, and vascular system were found to be 
normal on clinical evaluation and his blood pressure reading 
was 110/70.  

Post-service treatment records from the VAMC show that in 
August 1979 the veteran was seen for a hypertension 
assessment and chest pain.  Hypertension was not confirmed at 
that examination, but the veteran was diagnosed with 
pulmonary hypertension and left ventricular enlargement 
fifteen years later following a February 1995 chest X-ray 
study.  Also in February 1995, the veteran was diagnosed with 
hypertrophic nonobstructive cardiomyopathy after a 
echocardiogram.  In March 1999 the veteran stated that he had 
a long history of hypertension but denied chest pain and 
visual changes.  From that point on, he was consistently 
treated for hypertension at the VAMC.  Beginning in January 
2004, the veteran was noted to have had a history of 
pulmonary hypertension, and was diagnosed with hypertensive 
retinopathy and uveitis of the eyes.

Also associated with the claims folders are medical records 
from the City of Los Angeles.  The report of the veteran's 
employment physical indicates that his blood pressure in 
January 1980 was measured at 120/84, 140/80, and 160/90.  On 
his report of medical history form he noted a history of 
chest pain, but no history of high blood pressure or eye 
problems.  

In response to the Board's remand, the veteran was provided 
several VA examinations.  In March 2004 the veteran underwent 
a VA cardiovascular examination and his blood pressure 
readings were 162/100 sitting, 156/96 lying down, 158/100 
standing, and 144/88 sitting.  The examiner noted that the 
veteran's eyes showed early arteriovenous changes grade one 
and possibly grade two.  In addition, the examiner concluded 
that the left side of the veteran's heart was thickened which 
may have had some basis with his hypertension.  The diagnosis 
was left ventricular hypertrophy and hypertension related to 
his cardiovascular problems and eye retinopathy.  In 
addition, the veteran was found to have hypertension with 
cardiomyopatic changes in the eyes based on more recent 
findings of hypertension.  The examiner concluded that, based 
on the clinical examination and review of the claims folders, 
it was not as likely that the veteran's hypertension existed 
in the military.  

In March 2004 the veteran was also examined by a VA 
optometrist.  He was diagnosed with mild hypertensive 
retinopathy, posterior synechaie consistent with a history of 
bilateral uveitis, a corneal scar, and a refractive error.  
In an addendum to the examination, the examiner stated that 
he was unable to verify the veteran's history of hypertension 
and that the veteran's blot hemes and mild tortusity could be 
unrelated to hypertension and could be incidental findings 
not related to service.  

The veteran was afforded another VA examination in August 
2005.  He reported that he had been treated for hypertension 
during his April 1975 stay at a German hospital.  He also 
stated he had no chest pain, or shortness of breath or other 
complications from his high blood pressure except for 
possible kidney and eye diseases.  In an addendum, the 
examiner concluded that the veteran's hypertension did not 
appear to be service-connected as he was unable to verify a 
diagnosis or treatment of hypertension in service and the 
majority of the veteran's in-service blood pressure 
measurements were normal.  The examiner also noted that an 
echocardiogram showed that the veteran had mild left 
ventricular hypertrophy and diastolic dysfunction.  

Also in August 2005, the veteran's claims folders were 
reviewed by the Assistant Chief of Ophthalmology at the Long 
Beach VAMC.  She found that since the veteran's vision was 
20/20 in each eye, there was no "damage" to his eyes 
related to hypertension.  Although the veteran did have 
subtle retinal vascular changes attributable to sustained 
hypertension, these had no detectible consequences to his 
vision.  Based on the lack of a diagnosis of hypertension 
during service or a diagnosis within a year of the veteran's 
discharge, the reviewing physician concurred that the 
veteran's hypertension was not etiologically related to his 
military service.  In addition, she concluded that the 
veteran's uveitis was caused by inflammation and was not 
attributable to hypertension.  

While the veteran was seen during service because of his 
blood pressure, his service medical records contain no 
diagnosis of hypertension and his separation examination 
showed normal blood pressure.  In addition, while he claims 
he was treated for hypertension during his April 1975 stay at 
the Spaichingen County Hospital, the letters of record 
contain no evidence that the veteran was seen for 
hypertension or elevated blood pressure.  Moreover, the 
veteran was provided a VA assessment that was unable to 
confirm the presence of hypertension in August 1979, three 
years after his discharge from service.  In fact, the first 
post-service medical evidence of record confirming the 
presence of hypertension or any cardiovascular disability is 
from February 1995, nearly twenty years after discharge, when 
he was diagnosed with pulmonary hypertension and left 
ventricular enlargement following a chest X-ray.  The Board 
also notes that the record contains several VA medical 
opinions that the veteran's hypertension is not etiologically 
related to his active military service.  

In essence, the evidence of a nexus between the veteran's 
current cardiovascular disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  As the veteran's hypertension is not service-
connected, the associated retinopathy is also not 
etiologically related to service.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for a cardiovascular 
disability, to include hypertension and associated eye 
damage, is denied.  


REMAND

In March 2004 the veteran was provided a VA examination to 
determine the nature and etiology of any currently present 
cardiovascular and renal disabilities.  Based on review of 
the claims folder and laboratory results, the examiner 
concluded that the veteran did not have any decreased renal 
function and it was not as likely he had any renal 
involvement during service.  In September 2005 the veteran 
underwent a renal ultrasound in conjunction with an August 
2005 VA examination that showed a right midpole stone without 
evidence of hyronephrosis and multiple bilateral renal cysts.  
The examiner stated that further examination was required to 
render an opinion, but that the veteran had declined to 
follow through with the additional evaluations.  However, in 
letters to VA in September 2005 and June 2006, the veteran 
expressed his displeasure at the August 2005 examination and 
stated he had never refused to cooperate or undergo 
additional examinations. 

The Board is of the opinion that the veteran should be 
provided another examination to determine if any currently 
present kidney disorders are etiologically related to 
service.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present kidney disorders.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  Any indicated 
studies must be performed and the claims 
folders and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should identify any 
currently present kidney disorders and 
with respect to each such disorder 
proffer an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the disorder is 
etiologically related to the veteran's 
period of active service.

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals















 Department of Veterans Affairs


